
QuickLinks -- Click here to rapidly navigate through this document


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as
of December 3, 2001, by and among Aegis Communications Group, Inc., a Delaware
corporation (the "Parent"), Advanced Telemarketing Corporation, a Nevada
corporation ("ATC"), IQI, Inc., a New York corporation ("IQI") (together, ATC
and IQI are referred to as the "Company"), and Lee O. Waters ("Employee").

R E C I T A L S:

        The Company and the Parent desire to employ Employee under the terms and
conditions of this Agreement. Employee represents that as of the effective date
of this Agreement, Employee is free from any other obligation of continuing
employment with his former employer.

        Employee desires employment by the Company and the Parent under the
terms and conditions of this Agreement and further desires to be granted access
to the Company's and the Parent's proprietary information.

        NOW, THEREFORE, in consideration of the mutual covenants and agreements
set forth in this Agreement, the parties agree as follows:

        1.    Employment.    Subject to the terms and conditions set forth in
this Agreement, each of the Company and the Parent employ Employee, and Employee
accepts such employment by the Company and the Parent.

        2.    Duties of Employee.

        (a)  Employee will serve in the capacities of Executive Vice President
Client/Market Development of each of the Company and the Parent, subject in each
case to the reasonable supervision of the President and CEO of the Company and
the Parent. In such capacity, Employee will have all necessary powers to
discharge his responsibilities, subject in each case to the President's and
CEO's supervision and control. Employee will report to the President and the CEO
of the Company and the Parent.

        (b)  Commencing 3 December 2001, (the "Effective Date") and during the
remaining term of this Agreement, Employee will devote his full business time
and effort to the performance of his duties and responsibilities as Executive
Vice President Client/Market Development of the Company and the Parent.
Notwithstanding the foregoing, Employee may spend reasonable amounts of time on
his personal civic and charitable activities that do not interfere with the
performance of his duties and responsibilities to the Company and the Parent.

        (c)  Employee will comply with the written rules and regulations of the
Company and the Parent respecting their businesses and perform the reasonable
directives and policies of the Company and the Parent as they may from time to
time be stated to Employee verbally or in writing by the President and CEO and
the Board of Directors of each corporation.

        (d)  Employee will comply with the Company and Parent policy regarding
maintenance of accurate business records as may from time to time be required by
the Company or the Parent. Such records may be examined by the Company or the
Parent, as the case may be, at all reasonable times after written request is
delivered to Employee. Any such document will be delivered to the Company or the
Parent, as the case may be, promptly upon request.

        (e)  Employee agrees not to solicit or receive any income or other
compensation from any third party in connection with his employment with the
Company and the Parent. The Employee agrees, upon written request by the Company
or the Parent, to render an accounting of all transactions relating to his
business endeavors during the term of this employment hereunder.

        3.    Term.    The term of this Agreement (the "Term") will commence on
the Effective Date and continue until terminated in accordance with Section 8 of
this Agreement.

        4.    Salary.    Commencing on the Effective Date, the Parent will pay
Employee an annual base salary during the term of this Agreement for his
services as Executive Vice President Administration of

--------------------------------------------------------------------------------


the Company and the Parent of $225,000, which will be payable in installments in
accordance with the Parent's standard payroll practice, but not less than
bi-weekly. Such base salary will not include any benefits made available to
Employee or any contributions or payments made on his behalf pursuant to any
employee benefit plan or program of the Parent, including any health, disability
or life insurance plan or program, 401K plan, cash bonus plan, stock incentive
plan, retirement plan or similar plan or program of any nature. Employee's
performance and base salary will be reviewed by the President and CEO and the
Board of Directors annually (at the regularly scheduled Board meeting occurring
nearest in time to each anniversary of the Effective Date) and in the discretion
of the Board of Directors or the compensation committee thereof, may be
increased, but not decreased without Employee's consent, by such amount as the
Board of Directors or such committee shall determine. The Company will have no
separate salary obligation to Employee.

        5.    Bonus Compensation.

        (a)  The Parent will pay Employee annual performance based cash bonuses
of up to 75% of Employee's then current salary in accordance with the bonus plan
adopted by the Board of Directors for each applicable year.

        (b)  The Company shall have no separate obligations to Employee with
respect to bonus compensation, but shall be jointly and severally liable with
the Parent for the payment of the bonus payments contemplated by subparagraph
(a) above.

        6.    Employee Benefits.    During the term of this Agreement, the
Parent will provide Employee with all benefits made available from time to time
by the Parent to its employees generally and to Executives who hold positions
similar to that of Employee (including the benefits granted to other officers of
the Parent), such benefits to be in accordance with the Parent's policies.
Specifically, employee's benefits will include, at a minimum, participation in
medical and dental benefit plans or programs (providing coverage for Employee's
immediate family); disability insurance; 401-K plans as soon as Employee is
eligible to participate in such plans; term life insurance payable to Employee's
designated beneficiary; up to two weeks' sick leave annually or personal leave
(if needed); and three weeks' paid vacation.

        7.    Reimbursement of Expenses.    The Parent will reimburse Employee,
in accordance with Parent and Company policy, for all expenses actually and
reasonably incurred by him in the business interests of the Parent or the
Company. Reimbursement will be made to Employee upon appropriate documentation
of such expenditures in accordance with the Parent's written policies.

        8.    Early Termination.    It is the desire and expectation of each
party that the employer-employee relationship will continue as specified herein
and be a pleasant and rewarding experience for the parties hereto. The Company
or the Parent will, however, be entitled to terminate Employee's employment at
any time with or without Cause (as defined in this Section 8). If the Parent or
the Company terminate Employee's employment without Cause, if the Parent or the
Company terminate Employee's employment following a Change in Control (as
defined in this Section 8), or Employee terminates such employment following
occurrence of an Employee Termination Event, however, the Parent will pay
Employee twelve months' salary as severance compensation (based on Employee's
then current annual base salary) in accordance with the Parent's standard
payroll practice, but not less than monthly. The Company will have no separate
obligation to Employee with respect to severance compensation, but shall be
jointly and severally liable with Parent for the prompt payment of the salary
obligations set forth herein.

        If Employee dies, is unable to perform his duties and responsibilities
as a result of disability that continues for 120 consecutive days or more or
that exists for 180 days in any twelve month period ("Disability"), voluntarily
resigns from the Company or the Parent (other than a termination by Employee
following occurrence of an Employee Termination Event), or is terminated for
Cause, the

2

--------------------------------------------------------------------------------


Parent will pay Employee (or his estate, executor or legal representative, as
appropriate) any salary that has accrued to the date employment ceases, and the
Parent's obligations to pay additional salary or cash compensation or benefits
will terminate as of such date.

        "Cause," for the purpose of this Agreement, will mean the occurrence of
any of the following events:

        (a)  Performance by Employee of any willful misconduct relating to the
activities of the Company or the Parent, or commission by Employee of any
illegal or fraudulent acts or criminal conduct which in the opinion of the
Parent's Board of Directors will have or is reasonably likely to have a material
adverse effect on the profitability, reputation or goodwill of the company or
Parent;

        (b)  A conviction of or nolo contendere plea by Employee for any
criminal acts involving moral turpitude having or reasonably likely to have a
material adverse effect upon the Company or the Parent, including, without
limitation, upon their profitability, reputation or goodwill;

        (c)  Willful or grossly negligent failure by Employee to perform his
duties in a manner consistent with the Company's or the Parent's best interests
which he fails to cure within thirty (30) days after receiving written notice
thereof;

        (d)  Willful refusal by Employee to carry out reasonable instructions of
the Company's or the Parent's Board of Directors not inconsistent with the
provisions of this Agreement which he fails to cure within thirty (30) days
after receiving written notice thereof;

        (e)  Employee's failure to honor his obligations referred to in
Section 2(b), which he fails to cure within thirty (30) days after receiving
written notice thereof;

        (f)    Willful violation by Employee's covenants and agreements
contained in Sections 9, 10 or 11 of this Agreement;

        (g)  Any other material breach of Employee's obligations hereunder,
which he fails to cure within thirty (30) days after receiving written notice
thereof.

        "Termination without Cause" shall mean termination by Parent or the
Company for a reason other than "Cause" and "Employee Termination Event" shall
mean termination by Employee, as a consequence of any of the following events,
if such event occurs without Employee's prior consent:

        (a)  Employee's compensation is reduced or Parent fails to make
available to Employee a performance bonus plan with a target bonus of at least
100% of Employee's base salary based upon full achievement of the goals
established by the plan;

        (b)  Employee's responsibilities, functions or duties as Executive Vice
President Administration of the Company or the Parent are materially reduced; or

        (c)  Employee's title or reporting relationships change.

        (d)  Employee is forced to transfer his principal office or principal
place of residence from the Atlanta area.

        (e)  Employee is asked to do an illegal or unlawful act.

        A "Change in Control" will be deemed to occur in the following events:

(i)The acquisition in one or more transactions by any "Person" (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the "1934 Act"), of "Beneficial Ownership" (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of a majority of the
combined voting power of the Parent's then outstanding voting securities (the
"Voting Securities"), provided, however, that for purposes of this subsection
(i), the Voting Securities acquired directly from the Parent by any Person shall
be

3

--------------------------------------------------------------------------------

excluded from the determination of such Person's Beneficial Ownership of Voting
Securities (but such Voting Securities shall be included in the calculation of
the total number of Voting Securities then outstanding), and provided further,
however, that for purposes of this subsection (i), Person shall in no event
include Questor Partners Fund II, L.P., Thayer Equity Investors III, L.P., or
any of their affiliates; or

(ii)Approval by stockholders of the Parent of (A) a merger or consolidation
involving the Parent if the stockholders of the Parent immediately before such
merger or consolidation do not own, directly or indirectly immediately following
such merger or consolidation, at least a majority of the combined voting power
of the outstanding voting securities of the corporation resulting from such
merger or consolidation in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger or consolidation or
(B) a complete liquidation or dissolution of the Parent or an agreement for the
sale or other disposition of all or substantially all of the assets of the
Parent.

(iii)A sale or transfer of all, or substantially all, of the assets and business
of the Company and the Parent to any entity or group of entities of which the
Company and/or Parent does not hold a controlling interest (i.e., more than 50%
of the ownership interest in the entity or group of entities).

(iii)Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because a majority or more of the then outstanding Voting
Securities is acquired by (i) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Parent or any of its
subsidiaries or (ii) any corporation that, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the Parent
in the same proportion as their ownership of stock in the Parent immediately
prior to such acquisition;

(iv)Moreover, notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because any Person (the "Subject Person") acquired
Beneficial Ownership of more than the permitted amount of the outstanding Voting
Securities as a result of the acquisition of Voting Securities by the Parent
which, by reducing the number of Voting Securities outstanding, increases the
proportional number of shares Beneficially Owned by the Subject Person, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Parent, and after
such share acquisition by the Parent, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.

        9.    (a) Non-Competition Agreement.    Employee understands that during
the course of his employment by the Company and the Parent, Employee will
(i) have access to and receive the benefit of special training and unique
information, including, but not limited to, inbound and outbound telemarketing
and customer care services, whether conducted by telephone or the internet,
research, systems, development, marketing, management, business development,
customer satisfaction methods and techniques, business process improvements and
other developments in marketing methods and providing services to customers, and
(ii) represent the Company and the Parent and their affiliates and develop
contacts and relationships with other persons and entities on behalf of such
entities, including but, not limited to, customers, potential customers and
other employees of such entities. To protect such entities' interest in this
information and in these contacts and relationships, Employee agrees and
covenants that during the term of his employment by the Company and the Parent,
and for a period of one year after the termination of such employment for any
reason, without prior written approval of the Company and the Parent, Employee
will not, in connection with any business that is engaged in, or is about to be
engaged in, by the Company or the Parent, which includes, but is not limited to,
inbound

4

--------------------------------------------------------------------------------


and outbound telemarketing and customer care services, whether conducted by
telephone or the internet, and the provision of market research services as
currently provided by Elrick & Lavidge, and the consulting, design and
implementation of any of these services, including organization and investment
in related industries or professions (the "Business"), directly or indirectly,
either as an individual or as an employee, partner, officer, director,
shareholder, advisor, or consultant or in any other capacity whatsoever, of any
person (other than ownership of less than 5% of the issued and outstanding
voting securities of a publicly held corporation conduct or assist others in
conducting any business or activity that competes with the Business in the
United States, its territories or possessions.

        (b)  Non-Hire Agreement.    Employee agrees that for a period of one
year after the termination of such employment for any reason, without prior
written approval of the Company and the Parent, employee will not recruit, hire,
assist others in recruiting or hiring, discuss employment with or refer to
others for employment any person who is or within the 12 month period
immediately preceding the date of any such activity was an employee of the
Company or the Parent or its subsidiaries or affiliates.

        It is understood and agreed that the scope of the foregoing covenants is
reasonable as to time, area and persons and is necessary to protect the
legitimate business interests of the Company, the Parent and their affiliates.
It is further agreed that such covenants will be regarded as divisible and will
be operative as to time, area and persons to the extent that it may be so
operative, and if any part of such covenant is declared invalid, unenforceable,
or void as to time, area or persons, the validity and enforceability of the
remainder will not be affected.

        If Employee violates the restrictive covenants of this Section 9 and the
Company or the Parent brings legal action for injunctive or other relief,
neither the Company nor the Parent will be deprived of the benefit of the full
period of the restrictive covenant, as a result of the time involved in
obtaining the relief. Accordingly, Employee agrees that the restricted period
following the term of employment will have duration of one year, and the
regularly scheduled expiration date of such covenant will be extended by the
same amount of time that Employee is determined to have violated such covenant.

        10.  Confidentiality.    Employee acknowledges that Employee has learned
and will learn Confidential Information (as defined herein) relating to the
business conducted and to be conducted by the Company, the Parent or their
affiliates. Employee agrees that Employee will not, except in the normal and
proper course of his duties hereunder, disclose or use or authorize any third
party to disclose or use any such Confidential Information, without prior
written approval of the Company or the Parent. As used in this Section 10,
"Confidential Information" will mean information disclosed to or known to
Employee as a direct or indirect consequence of or through his employment with
the Company or the Parent, about any customer's, supplier's or the Company's or
the Parent's business, methods, business plans, operations, products, processes,
and services, including, but not limited to, information relating to research,
development, inventions, recommendations, programs, systems, and systems
analyses, flow charts, finances, and financial statements, marketing plans and
strategies, merchandising, pricing strategies, merchandise sources, client
sources, system designs, procedure manuals, automated data programs, financing
methods, financial projections, terms and conditions of arrangements of any
business, computer software, terms and conditions of business arrangements with
clients or suppliers, reports, personnel procedures, supply and services
resources, names and addresses of clients, the Company's or the Parent's
contacts, names of professional advisors, and all other information pertaining
to clients and suppliers, including, but not limited to assets, business
interests, personal data and all other information pertaining to the Company or
the Parent, clients or suppliers whatsoever, including all accompanying
documentation therefore. All information disclosed to Employee, or to which
Employee has access during the period of his employment, which is treated by the
Employer as Confidential Information, will be presumed to be Confidential
Information hereunder. Confidential Information will not, however, include
information that (i) is publicly known or becomes publicly known through no
fault of Employee, or (ii) is generally or readily obtainable by the public, or

5

--------------------------------------------------------------------------------


(iii) constitutes general skills, knowledge and experience acquired by Employee
before and/or during his employment with the Company and the Parent.

        Employee agrees that all documents of any nature pertaining to
activities of the Company, the Parent or their affiliates, or that include any
Confidential Information, in his possession now or at any time during the term
of his employment, including without limitation, memoranda, notebooks, notes,
data sheets, records and computer programs, are and will be the property of such
entity and that all copies thereof will be surrendered to the appropriate entity
upon termination of his employment.

        11.  Inventions; Developments.    Employee agrees to notify the Company
and the Parent of any discovery, invention, innovation, or improvement which is
related to the Business or to the business of any customer or supplier
(collectively called "Developments") conceived or developed by Employee during
the term of the Employee's employment. Developments will include, without
limitation, developments in computer software, logical systems, algorithms, and
any or all other intellectual properties related to the Business. All
Developments, including but not limited to all written documents pertaining
thereto, will be the exclusive property of the Company or the Parent, as the
case may be, and will be considered Confidential Information subject to the
terms of this Agreement. Employee agrees that when appropriate, and upon written
request of the Company or the Parent, as the case may be, the Employee will
acknowledge that Developments are "works for hire" and will file for patents or
copyrights with regard to any or all Developments and will sign documentation
necessary to evidence ownership of Developments in the Company or the Parent, as
the case may be.

        12.  Exit Interview.    To insure a clear understanding of this
Agreement, including, but not limited to, the protection of the Company's and
the Parent's business interests, Employee agrees, at no additional expense to
the Company and the Parent, at a mutually acceptable time and place to engage in
an exit interview with the Company and the Parent prior to Employee's departure
from the Company and the Parent.

        13.  Right of Setoff.    The Company and the Parent will be entitled, at
their option and not in lieu of any other remedies to which they may be
entitled, to set off any amounts due Employee or any affiliate of Employee
against any amount due and payable by Employee or any affiliate of Employee to
the Company and the Parent ("Set-Offs") pursuant to this Agreement or otherwise,
provided that the Set-Offs are set forth in detail in writing with supporting
evidence to substantiate each Set-Off and Employee has agreed that the Set-Offs
are due and payable.

        14.  Miscellaneous.

        (a)  Any notice, demand or request required or permitted to be given or
made under this Agreement will be in writing and will be deemed given or made
when delivered in person, when sent by United States registered or certified
mail, or postage prepaid, or when telecopied to a party at its address or
telecopy number specified below:

        If to the Parent or the Company:

        Attn: EVP Administration
        Aegis Communications Group, Inc.
        7880 Bent Branch Drive
        Suite 150
        Irving, Texas 75063
        Telecopy number: (972) 830-1804

        With a copy to:

        Hughes & Luce, L.L.P.
        1717 Main Street
        Suite 2800
        Dallas, Texas 75201


6

--------------------------------------------------------------------------------

        Attn: Jim Hunter Birch
        Telecopy number: (214) 939-6100

        If to Employee:

        Lee O. Waters
        6965 Blackthorn Lane
        Suwanee, Georgia 30024

        The parties to this Agreement may change their addresses for notice in
the manner provided above.

        (b)  All section titles and captions in this Agreement are for
convenience only, will not be deemed part of this Agreement, and in no way will
define, limit, extend or describe the scope or intent of any provisions hereof.

        (c)  Whenever the context may require, any pronoun used in this
Agreement will include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs will include the plural and
vice versa.

        (d)  The parties will execute all documents, provide all information and
take or refrain from taking all actions as may be reasonably necessary or
appropriate to achieve the purposes of this Agreement.

        (e)  This Agreement will be binding upon and inure to the benefit of the
parties hereto, their representatives and permitted successors and assigns.
Except for the provisions of Sections 9, 10 and 11 of this Agreement, which are
intended to benefit the Company's and the Parent's affiliates as third party
beneficiaries, or as otherwise expressly provided in this Agreement, nothing in
this Agreement, express or implied, is intended to confer upon any person other
than the parties to this Agreement, their respective representatives and
permitted successors and assigns, any rights, remedies or obligations under or
by reason of this Agreement.

        (f)    This Agreement constitutes the entire agreement among the parties
hereto pertaining to the specific subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.

        (g)  None of the provisions of this Agreement will be for the benefit of
or enforceable by any creditors of the parties, except as otherwise expressly
provided herein.

        (h)  No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof will constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

        (i)    This Agreement may be executed in counterparts, all of which
together will constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.

        (j)    THIS AGREEMENT WILL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS
OF LAW. All claims, disputes, and controversies arising out of or relating to
this Agreement or the performance, breach, validity, interpretation, application
or enforcement hereof, including any claims for equitable relief or claims based
on contract, tort, statute, or any alleged breach, default, or misrepresentation
in connection with any of the provisions hereof, will be resolved by binding
arbitration. Provided, however, an aggrieved party may petition a federal or
state court of competent jurisdiction in Dallas County, Texas for interim
injunctive or other equitable relief to preserve the status quo until
arbitration can be completed in the event of an alleged breach of Section 9, 10,
or 11 of this agreement. A party may initiate arbitration by sending written
notice of its intention to arbitrate to the other party and to the American
Arbitration Association ("AAA") office located in Dallas, Texas (the
"Arbitration Notice"). The Arbitration Notice will contain a description of

7

--------------------------------------------------------------------------------


the dispute and the remedy sought. The arbitration will be conducted at the
offices of the AAA in Dallas, Texas before an independent and impartial
arbitrator who is selected by mutual agreement, or, in the absence of such
agreement, before three independent and impartial arbitrators, of whom each
party will appoint one, with the third being chosen by the two appointed by the
parties. In no event may the demand for arbitration be made after the date when
the institution of a legal or equitable proceeding based on such claim, dispute,
or other matter in question would be barred by the applicable statute of
limitations. The arbitration and any discovery conducted in connection therewith
will be conducted n accordance with the Commercial Rules of arbitration and
procedures established by AAA in effect at the time of the arbitration,
including without limitation the expedited procedures set forth therein (the
"AAA Rules"). The decision of the arbitrator(s) will be final and binding on all
parties and their successors and permitted assignees. The judgment upon the
award rendered by the arbitrator(s) may be entered by any court having
jurisdiction thereof. The arbitrator(s) will be selected no later than 30 days
after the date of the Arbitration Notice. The arbitration hearing will commence
no later than 60 days after the arbitrator(s) is selected. The arbitrator(s)
will render a decision no later than 30 days after the close of the hearing, in
accordance with AAA Rules. The arbitrator's fees and costs will conform to the
then current AAA fee schedule and will be borne equally by the parties.

        (k)  If any provision of this Agreement is declared or found to be
illegal, unenforceable, or void, in whole or in part, then the parties will be
relieved of all obligations arising under such provision, but only to the extent
that it is illegal, unenforceable or void, it being the intent and agreement of
the parties that this Agreement will be deemed amended by modifying such
provision to the extent necessary to make it legal and enforceable while
preserving its intent or, if that is not possible, by substituting therefore
another provision that is legal and enforceable and achieves the same
objectives.

        (l)    No supplement, modification or amendment of this agreement or
waiver of any provision of this Agreement will be binding unless executed in
writing by all parties to this Agreement. No waiver of any of the provisions of
this Agreement will be deemed or will constitute a waiver of any other provision
of this Agreement (regardless of whether similar), nor will any such waiver
constitute a continuing wavier unless otherwise expressly provided.

        (m)  Employee acknowledges and agrees that the Company and the Parent
would be irreparably harmed by any violation of Employee's obligations under
Sections 9, 10 and 11 hereof and that, in addition to all other rights or
remedies available at law or in equity, the Company and the Parent will be
entitled to injunctive and other equitable relief to prevent or enjoin any such
violation. The provisions of Sections 9, 10 and 11 hereof will survive any
termination of this Agreement, in accordance with their terms.

        (n)  No party may assign this Agreement or any rights or benefits
hereunder without the written consent of the other parties to this Agreement.

8

--------------------------------------------------------------------------------


        EXECUTED as of 8 January 2002.

    AEGIS COMMUNICATIONS GROUP, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Herman M. Schwarz
President and Chief Executive Officer
 
 
ADVANCED TELEMARKETING CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------

Herman M. Schwarz
President and Chief Executive Officer
 
 
IQI, INC.
 
 
By:
 


--------------------------------------------------------------------------------

Herman M. Schwarz
President and Chief Executive Officer
 
 
By:
 


--------------------------------------------------------------------------------

Lee O. Waters
EVP Client/Market Development


9

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
